Citation Nr: 0917450	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
prior to November 12, 1998, for residuals of a low back 
injury.
 
2.  Entitlement to an initial staged rating in excess of 60 
percent from November 12, 1998, for residuals of a low back 
injury.

3.  Entitlement to an effective date prior to October 2, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
December 1974.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2004 
and January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis Missouri.

The April 2004 rating decision awarded an initial rating of 
20 percent, effective July 9, 1996, and an initial rating of 
60 percent, effective November 12, 1998, for the Veteran's 
service-connected low-back disability.  In a rating decision 
dated in November 1998, the initial rating for the period 
from July 9, 1996, to November 11, 1998, was increased to 40 
percent, and the 60 percent rating for the period from 
November 12, 1998, remained in effect.  The Veteran has 
continued his appeal for a higher initial rating.

The January 2005 RO rating decision awarded a TDIU, with an 
effective date of October 2, 1999.  The Veteran seeks an 
earlier effective date for the TDIU rating. 

This case was the subject of a Board remand dated in December 
2007.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than October 2, 
1999, for a TDIU, and a higher initial rating for his 
service-connected low back disability.  Many documents in the 
claims files indicate that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  See, e.g., Veteran's Financial Status Reports dated 
in January 1998 and February 2006.  Although the SSA award 
letters are not associated with the claims files, it appears 
that the SSA disability benefits were awarded in 
approximately October 1995, effective from approximately 
September 1992.  See Report of Contact dated in February 
1998.  It appears he may have been unsuccessful in his 
participation in the SSA trial work program.  See report from 
C.B., M.D., dated in September 2004.  Records of the SSA may 
also include evaluations conducted for purposes of periodic 
continuing disability reviews.  As a result, the records of 
the SSA relating to the time period from approximately 1992 
through the present time would likely be relevant as to the 
date at which the Veteran became totally disabled due to 
service-connected disability.  VA has a duty to obtain 
relevant SSA records when it has actual notice that the 
veteran was receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The Veteran's records regarding SSA benefits, 
including the medical records upon which any decision was 
based, would be useful in adjudication of the Veteran's 
claims for a higher initial rating for his service-connected 
low back disability and an earlier effective date for a TDIU.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

Additionally, recent statements from the Veteran and records 
of VA treatment indicate that the Veteran's low back 
disability may be worsening.  See Statement from Veteran 
dated in June 2008; VA record of treatment dated in November 
2008, which makes reference to plans to issue Veteran a 
rolling walker with a seat, and makes reference to a July 
2008 MRI of the spine that apparently shows many spondylitic 
changes.  The most recent VA examination of the Veteran's low 
back was conducted in May 2003, approximately six years ago.  
In light of the apparent worsening of the Veteran's 
condition, a new VA examination of the Veteran's low back 
would be useful in adjudication of this appeal.  See 38 
U.S.C.A. § 5103A(d); VAOPGCPREC 11-95.

Updated records of VA treatment, including the report of a 
July 2008 MRI of the back, as briefly referenced in a record 
of VA treatment dated in November 2008, would also be useful 
in adjudication of the Veteran's claims.  See 38 U.S.C.A. 
§ 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all recent providers of 
medical treatment for low back disability.  
After any required authorizations for 
release of medical information are 
requested and obtained from the Veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought should include all 
relevant records of VA treatment from 
November 2008 forward, and a report of a 
July 2008 MRI as referenced in a November 
2008 record of VA treatment.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based.  

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for the 
Veteran to be afforded VA orthopedic and 
neurological examinations for the purpose of 
determining the current severity of his 
service-connected low back disability.

The RO should send the claims files to the 
examiner for review, and the clinician should 
indicate that the claims files were reviewed.
 
The examiner should perform full range of 
motion studies of the thoracolumbar spine 
and comment on the functional limitations 
of the service-connected low back 
disability caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  To the extent reasonably 
feasible, any additional functional 
limitation should be expressed as 
limitation of motion of the spine in 
degrees.  

Additionally, the examiner should detail 
any neurological impairment resulting from 
the Veteran's low back disability, to 
include the nature and extent of any 
radiculopathy, and the nature, frequency 
and duration of any incapacitating episodes 
attributable to intervertebral disc 
syndrome. 

The examiner should additionally review the 
claims file and provide a medical opinion 
as to the date the Veteran became unable to 
secure or follow a substantially gainful 
occupation as a result of his service-
connected low back disability.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




